Case: 12-10624    Date Filed: 08/15/2012   Page: 1 of 2

                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________

                                 No. 12-10624
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 1:08-00356-WSD-ECS-13

UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                     versus

ZULEY SANCHEZ,
                                                             Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                          Northern District of Georgia
                         _________________________
                               (August 15, 2012)

Before TJOFLAT, BARKETT and KRAVITCH, Circuit Judges

PER CURIAM:

      Jeff P. Manciagli, retained counsel for Zuley Sanchez in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that
              Case: 12-10624    Date Filed: 08/15/2012   Page: 2 of 2

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Sanchez’s conviction and

sentence are AFFIRMED.




                                         2